Name: 2008/514/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2005
 Type: Decision
 Subject Matter: EU institutions and European civil service;  accounting;  budget
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/104 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2005 (2008/514/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2005, together with the Centre's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation (EEC) No 302/93 of 8 February 1993 on the establishment of a European Monitoring Centre for Drugs and Drug Addiction (4), and in particular Article 11a thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0100/2007), 1. Notes that the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue Subsidies from the Commission 12 000 11 730 Subsidies from Norway 516 514 Assigned revenue 190 211 Miscellaneous revenue 93 33 Total revenue (a) 12 799 12 488 Budgetary expenditure for the financial year Staff  Title l of the budget Payments 5 762 5 832 Appropriations carried over 154 122 Administration  Title II of the budget Payments 1 094 1 088 Appropriations carried over 650 356 Operating activities  Title III of the budget (except assigned revenue) Payments against payment appropriations for the financial year 4 159 2 342 Appropriations carried over 1 260 Assigned revenue (Phare and third countries) 101 201 Total expenditure (b) 11 920 11 200 Outturn for the financial year (a-b) 879 1 288 Balance carried over from the previous financial year 1 508 295 Appropriations carried over and cancelled 1 239 245 Sums for re-use from the previous financial year not used - 58 15 Refunds to the Commission -1 508 - 3 Refunds to Norway -128 81 Exchange-rate differences 1 - 1 Balance for the financial year (EC grant + Norway contribution) 1 933 1 920 Norway Grant 2005 - 516 Balance for the financial Year only EC Grant 1 417 Source: Information supplied by the Monitoring Centre  This table summarises the data provided by the Monitoring Centre in its own annual accounts; 2. Approves closing the accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2005; 3. Instructs its President to forward this Decision to the director of the European Monitoring Centre for Drugs and Drug Addiction, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 43. (2) OJ C 312, 19.12.2006, p. 86. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 36, 12.2.1993, p. 1, Regulation as last amended by Regulation (EC) No 1651/2003 (OJ L 245, 29.9.2003, p. 30). (5) OJ L 357, 31.12.2002, p. 72.